Case 7:16-cr-30026-MFU Document 1353 Filed 01/19/21 Page 1 of 2 Pageid#: 18458




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


 UNITED STATES OF AMERICA   )
                            )
 v.                         )                                Case No. 7:16-CR-30026-5
                            )
 CLIFFORD ALEXAND JENNINGS, )                                By: Michael F. Urbanski
                            )                                Chief United States District Judge
      Defendant             )
                                                   ORDER

         On January 7, 2021, defendant Clifford Alexander Jennings1 filed a pro se motion to

 reduce his sentence pursuant to Section 404 of the First Step Act of 2018 and also requested

 appointment of counsel. ECF No. 1349. The Federal Public Defender was appointed to

 represent him and entered an appearance on January 12, 2021. On that same day, the Federal

 Public Defender notified the court that because Jennings was convicted and sentenced after

 passage of the Fair Sentencing Act of 2010, she would not be supplementing his petition. ECF

 No. 1352.

         The First Step Act was enacted on December 21, 2018. Section 404 of the act permits

 a court, upon motion of the defendant or the government, or upon its own motion, to impose

 a reduced sentence for certain offenses in accordance with the Fair Sentencing Act of 2010, if

 such a reduction was not previously granted. Offenses qualify for the reduction if they were

 committed before August 3, 2010 and carry the statutory penalties which were modified by




 1For reasons which are not clear, Mr. Jennings’ name appears as “Clifford Alexand Jennings” on the docket
 sheet. The court notes that his correct name is Clifford Alexander Jennings, but has continued with the incorrect
 spelling to maintain consistency with the docket sheet and record.
Case 7:16-cr-30026-MFU Document 1353 Filed 01/19/21 Page 2 of 2 Pageid#: 18459




 section 2 or 3 of the Fair Sentencing Act of 2010. First Step Act of 2018, Pub. L. No. 115-

 015, 132 Stat. 015 (2018).

        Jennings was indicted on December 26, 2016 for conspiracy to distribute heroin,

 cocaine, cocaine base, and marijuana, and he was convicted of that offense on May 9, 2018.

 ECF Nos. 1, 1175. His offense occurred after August 3, 2010, which is when the provisions

 of the Fair Sentencing Act went into effect. Thus, the modifications of the relevant statutes

 were in effect at the time he was sentenced. Accordingly, Jennings’ motion for a sentence

 reduction pursuant to the First Step Act is DENIED.

        The clerk is directed to provide notice of this order to defendant, counsel for the

 United States, and the Federal Public Defender.

        It is so ORDERED.

                                           Entered:      January 19, 2021
                                                             Michael F. Urbanski
                                                             Chief U.S. District Judge
                                                             2021.01.19 11:30:54
                                                             -05'00'

                                           Michael F. Urbanski
                                           Chief United States District Judge




                                              2
